DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 04/24/22 is acknowledged. 

Status of Claims
Claims 8-16 are pending. 
In the submission filed on 04/24/22, claims 1-7 were cancelled, and claims 8-16 were added. No claims were amended. 
Claims 8-16 are rejected.

Response to Arguments
Regarding the Objections to the Drawings
The objections have been withdrawn in view of the amendments to the specification.  
Regarding the claim objections
The claims objections in the previous Office Action have been rendered moot in view of the cancellation of claims 1-7. 
Regarding the rejection under 35 U.S.C. 112
The claims rejections under 35 U.S.C. 112 in the previous Office Action have been rendered moot in view of the cancellation of claims 1-7. 
Regarding the rejections under 35 U.S.C. 102 and 103
Applicant's arguments have been fully considered but are moot in view of the new combination of prior art being used in the current rejection.
As per the instant rejection, Gerlach (0033, 0048, 0049) teaches front and rear (opposite) facing cameras for performing transaction related processing during a transaction involving a POS device and, more specifically, for scanning/reading codes such as QR/bar codes and for scanning an image and performing OCR to decipher the text, and in both cases the processing can be performed on a networked device or on the local device. See the rejection hereinbelow.

Intended Use/Functional Language
Claim 8 recites:
"step (b), sending the taken photo from the camera recognition device to the processing unit to enable the processing unit to recognize the payment amount and return back the payment amount in text form;"  
Claim 9 recites:
"recognizing the payment amount in the identified text areas to obtain the payment amount in text form."
Claim 12 recites:
"recognizing the payment amount from information of the photo by means of artificial intelligence (AI) deep learning of the processing unit, to obtain the payment amount in text form."
Claim 15 recites:
"wherein … the display is configured to display a payment code of a merchant"
"lighting up the warning light, in response to the payment succeeds, to remind the consumer and a merchant of a successful payment transaction."
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language (as indicated by underlining), which is intended use/functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art/does not limit the scope of the claims. See rejections under 35 U.S.C. 103 below.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:
Claim 8 recites "A payment method capable of automatically recognizing payment amount …." The recitation is missing an article; presumably, "a" should be inserted between "recognizing" and "payment amount." 
Claim 15 recites "lighting up the warning light, in response to the payment succeeds, …." The recitation is not grammatical; presumably, "succeeds" should be changed to "succeeding." 
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Not in Specification
Claim 8 recites "step (b) … return back the payment amount in text form." As best understood, the most closely related content in the specification is at 0011, 0022, 0029, 0038, 0060, 0071, 0082, 0091, which describe recognizing a text value of the amount in the display screen of the cash register device, in the text areas in the photo, and 0044, 0059, 0077, which describe that the consumer obtains the payment amount of the camera recognition device through the third party payment processor, but this content of the specification does not support the recited subject matter. As drafted, the recitation "return back the payment amount in text form" purports to constitute subject matter distinct from "recognize the payment amount," but support for any such subject matter is not seen in the disclosure.
Claims 9 and 12 recite "recognizing … to obtain the payment amount in text form." As best understood, the most closely related content in the specification is at 0011, 0022, 0029, 0038, 0060, 0071, 0082, 0091, which describe recognizing a text value of the amount in the display screen of the cash register device, in the text areas in the photo, and 0044, 0059, 0077, which describe that the consumer obtains the payment amount of the camera recognition device through the third party payment processor, but this content of the specification does not support the recited subject matter. As drafted, the recitation "to obtain the payment amount in text form" purports to constitute subject matter distinct from "recognizing the payment amount in the identified text areas," but support for any such subject matter is not seen in the disclosure. 
Claims 9-16 are (also) rejected by virtue of their dependency from a rejected base claim.

Lack of Algorithm
Claim 9 recites "selecting an area corresponding to the display screen of the cash register device in the taken photo by performing identification on the photo," but the specification does not provide details on what this action (performing identification) comprises or how it is performed.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claims 10 and 11 are rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Unclear Antecedent Basis
Claim 15 recites "lighting up … a merchant …." The relationship between this "merchant" and the "merchant" previously recited in this claim is not clear. 

Unclear Scope
Claim 8 recites "step (b),  … return back …." The phrase "return back" is redundant. As best understood, the word "back" should be deleted, or the recitation should be amended in another appropriate manner.
Claim 8 recites "step (d), identifying a consumer by reading or scanning a payment code displayed on a mobile phone of the consumer through a second camera of the camera recognition device to obtain read or scanned data, …." The recitation is potentially ambiguous as to what the phrase "through a second camera of the camera recognition device" refers to. As best understood, this phrase refers to the recited reading or scanning. If so, the recitation should be amended thus: "step (d), identifying a consumer by reading or scanning, through a second camera of the camera recognition device, a payment code displayed on a mobile phone of the consumer  to obtain read or scanned data, …," or in another appropriate manner.
Claim 15 recites "lighting up the warning light, in response to the payment succeeds, to remind the consumer and a merchant of a successful payment transaction." The word "remind" is not clear because, as best understood from the claim and the disclosure, the consumer and merchant have not previously been informed of the successful payment transaction. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 9-16 are (also) rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (U.S. Patent Application Publication No. 2014/0244514 A1), hereafter Rodriguez, in view of Gerlach et al. (U.S. Patent Application Publication No. 2019/0114612 A1), hereafter Gerlach, and further in view of legal precedent.

Regarding Claim 8
Rodriguez teaches:
a camera recognition device cooperative with a processing unit and a third-party payment processor, the camera recognition device being connected to a network and communicating with the network, the camera recognition device having a unique ID number (e.g., device ID of user's mobile phone/camera) for communicational connection with the processing unit; (Fig. 6, 0061-0063, 0189, 0297)
step (a), taking a photo of a display screen of a cash register device through a first camera of the camera recognition device; (0137, see also 0138-0140)
step (b), sending the taken photo from the camera recognition device to the processing unit (e.g., 0329, 0333 photos may be sent to remote server for image processing, etc., or, e.g., photos may be sent from local or remote (0334) storage to software module of user's mobile phone for image processing, etc.) to enable the processing unit to recognize the payment amount and return back the payment amount in text form; (0137, Fig. 6, 0027, 0328-0335; and as explained at claim 9 below: 0137, see also 0138-0140, 0293, 0336-0339)
step (c), sending the payment amount in text form and the unique ID number to the third-party payment processor via the network; (0137, see also 0138-0140, 0061-0063, 0189, 0297)
step (d), identifying a consumer by reading or scanning a payment code displayed on a mobile phone of the consumer through a second camera (Fig. 6 cooperating system) of the camera recognition device to obtain read or scanned data, and sending the read or scanned data from the camera recognition device to the third-party payment processor, … (0034-0040, Figs. 5-7, 0044, 0102, 0308)
step (e), sending a payment request to the mobile phone by the third-party payment processor (e.g., 0138 prompting user to confirm transaction) and/or obtaining payment authorization from the third-party payment processor; (e.g., 0137 transaction sent to 3rd party who determines whether to authorize transaction); and (0137, see also 0138-0140)
step (f), sending payment confirmation information to the camera recognition device via the third-party payment processor after completion of payment. (0137, see also 0138-0140; under broadest reasonable interpretation, the authorizing by the 3rd party is deemed to teach "completion"; the communication of the authorization to the mobile device and POS occurs "after" the authorizing has been performed)
Note: as explained below, the combination of Rodriguez and Gerlach amounts to, inter alia, separating the camera from Rodriguez's POS device that includes a camera. As per Rodriguez, here, the payment confirmation information is sent to the POS. Nonetheless, in such combination where the camera were separated from the POS, it would be obvious to send the payment confirmation information to the camera associated with the POS instead of to the POS itself, pursuant to legal precedent, see MPEP 2144.04.VI.C. (Rearrangement of Parts).
Rodriguez does not explicitly disclose but Gerlach teaches:
wherein the first camera and the second camera are respectively located at a first side and an opposite second side of the camera recognition device; (0033, 0048, 0049)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Rodriguez's systems and methods for mobile payment transactions including the use of cameras to capture transaction information, by incorporating therein these teachings of Gerlach, (1) because the modification amounts to merely separating the two cameras as taught by Rodriguez from their respective devices (POS/cooperating system and user's mobile device), and then integrating the two separated cameras into a single device, but such separation and integration are obvious pursuant to legal precedent, see MPEP 2144.04.V.B. (Making Integral), C. (Making Separable), and also (2) because Rodriguez teaches, in a related embodiment (0300 "Some systems use both approaches, with the smartphone testing the POS terminal, and the POS terminal testing the smartphone"), the use of two opposite facing cameras to obtain information from the POS and the mobile device, respectively, in transaction processing. In addition, the combination is obvious as being a matter of simple substitution of one known element for another to obtain predictable results. MPEP 2143.I.B.

Regarding Claim 9
Rodriguez in view of Gerlach and legal precedent teaches base claim 1. Rodriguez further teaches:
wherein the step (b) specifically comprises: 
sending the taken photo to the processing unit; (e.g., 0329, 0333 photos may be sent to remote server for image processing, etc., or, e.g., photos may be sent from local or remote (0334) storage to software module of user's mobile phone for image processing, etc.)
selecting an area corresponding to the display screen of the cash register device in the taken photo by performing identification on the photo; (0137, see also 0138-0140)
text scanning the selected area in the photo to identify text areas; and (0293, 0336-0339 The OCR taught in 0293 can be applied to watermark of POS display in Figs. 17A-B, in view of Rodriguez' sweeping endorsement of combining elements of different embodiments, as per 0336-0339)
recognizing the payment amount in the identified text areas to obtain the payment amount in text form. (0137, see also 0138-0140, 0293, 0336-0339 as per above)

Regarding Claim 10
Rodriguez in view of Gerlach and legal precedent teaches base claim 8 and intervening claim 9. Rodriguez further teaches:
wherein the step (d) is carried out after the step (c). (0338, see 0336-0339)

Regarding Claim 11
Rodriguez in view of Gerlach and legal precedent teaches base claim 8 and intervening claim 9. Rodriguez further teaches:
wherein the step (d) is carried out before the step (a). (0338, see 0336-0339)

Regarding Claim 12
Rodriguez in view of Gerlach and legal precedent teaches base claim 8. Rodriguez further teaches:
wherein the step (b) specifically comprises: 
sending the taken photo to the processing unit; and (e.g., 0329, 0333 photos may be sent to remote server for image processing, etc., or, e.g., photos may be sent from local or remote (0334) storage to software module of user's mobile phone for image processing, etc.)
recognizing the payment amount from information of the photo by means of artificial intelligence (AI) deep learning of the processing unit, to obtain the payment amount in text form. (As per claim 9; 0293, 0303 image fingerprinting, such as SIFT, can be used in text recognition; SIFT is AI deep learning, see, e.g., Sahota (cited on attached Notice of References Cited, Form PTO-892), e.g., pages 228-230)

Regarding Claim 13
Rodriguez in view of Gerlach and legal precedent teaches base claim 8 and intervening claim 12. Rodriguez further teaches:
wherein the step (d) is carried out after the step (c). (0338, see 0336-0339)

Regarding Claim 14
Rodriguez in view of Gerlach and legal precedent teaches base claim 8 and intervening claim 12. Rodriguez further teaches:
wherein the step (d) is carried out before the step (a). (0338, see 0336-0339)

Regarding Claim 16
Rodriguez in view of Gerlach and legal precedent teaches base claim 8. Rodriguez further teaches:
wherein in the step (c), the unique ID number is a shop ID number or a camera ID number of the camera recognition device. (e.g., device ID of user's mobile phone/camera). (0061-0063, 0189, 0297)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (U.S. Patent Application Publication No. 2014/0244514 A1), hereafter Rodriguez, in view of Gerlach et al. (U.S. Patent Application Publication No. 2019/0114612 A1), hereafter Gerlach, further in view of legal precedent, and further in view of Chen et al. (WO 2014/187272 A1), hereafter Chen.

Regarding Claim 15
Rodriguez in view of Gerlach and legal precedent teaches base claim 8. Rodriguez further teaches:
wherein the processing unit is a network processing unit (e.g., 0329, 0333 photos may be sent to remote server for image processing, etc.) and/or a local processing unit (e.g., photos may be sent from local or remote (0334) storage to software module of user's mobile phone for image processing, etc.); 
the camera recognition device is provided with … a display, the display is provided on the second side where the second camera is located  (e.g., Fig. 17B, POS is deemed part of camera recognition device), and the display is configured to display a payment code of a merchant (e.g., 0137 merchant/payee identifier, 0139 checkout station identifier, retailer identification); 
Note: as per claim 8 above, the combination of Rodriguez and Gerlach amounts to, inter alia, separating the camera from the POS. As per Rodriguez, here, the display displaying the payment code of the merchant is on the POS. Nonetheless, in such combination where the camera were separated from the POS, it would be obvious to provide the display on the camera associated with the POS instead of on the POS itself, pursuant to legal precedent, see MPEP 2144.04.VI.C. (Rearrangement of Parts).
Although Rodriguez 0195 teaches notifications including warning lights, Rodriguez does not explicitly disclose applying such warning lights specifically to transaction completion events. However, Chen teaches:
… a warning light and …; (Page 4 of attached PDF)
and the payment method further comprises: lighting up the warning light, in response to the payment succeeds, to remind the consumer and a merchant of a successful payment transaction. (Page 4 of attached PDF)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Rodriguez's systems and methods for mobile payment transactions including the use of cameras to capture transaction information, by incorporating therein these teachings of Chen, in order to facilitate successful and user-friendly operation for the customer. See Rodriguez, 0002, 0195, Chen, pages 1-2, 4 of attached PDF. In addition, the combination is obvious as being a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references:
Faraci teaches mobile payment transactions involving a third-party payment processor/service, including the use of a camera to photograph the display of a cash register/POS, and the use of OCR, etc. to automatically recognize the payment amount of the transaction, wherein Faraci teaches the bulk or at least a very significant portion of the instant claims; 
Fernando, see Figs. 2A, 2B, 7 and 8 and description thereof, teaches two opposing cameras (screens/interfaces of a POS device or the like) to capture/display customer information and merchant information, respectively. 
Fredell teaches photographing a merchant ID on side of a POS/cash register and sending merchant ID and payment amount of transaction to transaction server.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692 


/ERIC T WONG/Primary Examiner, Art Unit 3692